                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       EXELTIS USA INC.,                                 Case No. 17-cv-04810-HSG
                                   8                     Plaintiff,                          ORDER DENYING MOTIONS TO
                                                                                             FILE UNDER SEAL
                                   9               v.
                                                                                             Re: Dkt. Nos. 148, 156
                                  10       FIRST DATABANK, INC.,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13            Currently before the Court are two administrative motions to file under seal by Plaintiff

                                  14   Exeltis USA Inc. The administrative motions were filed in connection with Exeltis’s motion for

                                  15   leave to file an amended complaint, Dkt. No. 149, which the parties have since stipulated to

                                  16   allowing, Dkt. No. 158. For the following reasons, the Court DENIES the motions to file under

                                  17   seal.1

                                  18       I.   LEGAL STANDARD
                                  19            Courts generally apply a “compelling reasons” standard when considering motions to seal

                                  20   documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana

                                  21   v. City & Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard derives from

                                  22   the common law right ‘to inspect and copy public records and documents, including judicial

                                  23   records and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong presumption in

                                  24   favor of access is the starting point.” Kamakana, 447 F.3d at 1178 (quotation omitted). To

                                  25   overcome this strong presumption, the party seeking to seal a judicial record attached to a

                                  26   dispositive motion must “articulate compelling reasons supported by specific factual findings that

                                  27
                                       1
                                  28    The Court finds this matter appropriate for disposition without oral argument and the matter is
                                       deemed submitted. See Civil L.R. 7-1(b).
                                   1   outweigh the general history of access and the public policies favoring disclosure, such as the

                                   2   public interest in understanding the judicial process” and “significant public events.” Id. at 1178–

                                   3   79 (quotation omitted). “In general, ‘compelling reasons’ sufficient to outweigh the public’s

                                   4   interest in disclosure and justify sealing court records exist when such ‘court files might have

                                   5   become a vehicle for improper purposes,’ such as the use of records to gratify private spite,

                                   6   promote public scandal, circulate libelous statements, or release trade secrets.” Id. at 1179

                                   7   (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). “The mere fact that the

                                   8   production of records may lead to a litigant’s embarrassment, incrimination, or exposure to further

                                   9   litigation will not, without more, compel the court to seal its records.” Id.

                                  10          The Court must “balance[] the competing interests of the public and the party who seeks to

                                  11   keep certain judicial records secret. After considering these interests, if the court decides to seal

                                  12   certain judicial records, it must base its decision on a compelling reason and articulate the factual
Northern District of California
 United States District Court




                                  13   basis for its ruling, without relying on hypothesis or conjecture.” Id. Civil Local Rule 79-5

                                  14   supplements the compelling reasons standard set forth in Kamakana: the party seeking to file a

                                  15   document or portions of it under seal must “establish[] that the document, or portions thereof, are

                                  16   privileged, protectable as a trade secret or otherwise entitled to protection under the law . . . The

                                  17   request must be narrowly tailored to seek sealing only of sealable material.” Civil L.R. 79-5(b).

                                  18          Records attached to nondispositive motions, however, are not subject to the strong

                                  19   presumption of access. See Kamakana, 447 F.3d at 1179. Because such records “are often

                                  20   unrelated, or only tangentially related, to the underlying cause of action,” parties moving to seal

                                  21   must meet the lower “good cause” standard of Rule 26(c) of the Federal Rules of Civil Procedure.

                                  22   Id. at 1179–80 (quotation omitted). This requires only a “particularized showing” that “specific

                                  23   prejudice or harm will result” if the information is disclosed. Phillips v. Gen. Motors Corp., 307

                                  24   F.3d 1206, 1210–11 (9th Cir. 2002); see also Fed. R. Civ. P. 26(c). “Broad allegations of harm,

                                  25   unsubstantiated by specific examples of articulated reasoning” will not suffice. Beckman Indus.,

                                  26   Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (quotation omitted).

                                  27    II.   DISCUSSION
                                  28          Exeltis moved to file under temporary seal portions of its motion, reply, declaration, and
                                                                                          2
                                   1   the proposed amended complaint that had been designated as confidential under the protective

                                   2   order. See Dkt. Nos. 148, 156. First Databank submitted a declaration in support of sealing these

                                   3   materials permanently, asserting that publication would “hamper [its] ability to exercise its

                                   4   independent editorial judgment” and “harm [its] competitive position.” See Dkt. No. 151.

                                   5          The Court applies the good cause standard because the materials are attached to a

                                   6   nondispositive motion. However, these broad and unsubstantiated allegations of harm are

                                   7   insufficient to meet even the good cause standard. The information sought to be sealed refers to

                                   8   First Databank’s internal and third-party communications, but it does not discuss any trade secrets,

                                   9   commercially sensitive information, or other protected personal information. Accordingly, the

                                  10   Court DENIES the motions to file under seal. Cf. Dkt. No. 145 (order by Magistrate Judge Kim

                                  11   denying motions to seal).

                                  12   III.   CONCLUSION
Northern District of California
 United States District Court




                                  13          Exeltis’s motions to file under seal are DENIED. Dkt. Nos. 148, 156. Exeltis shall file

                                  14   unredacted versions of the amended complaint and the documents that were sought to be sealed

                                  15   within three days of this order.

                                  16          IT IS SO ORDERED.

                                  17   Dated: 5/28/2019

                                  18                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  19                                                    United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
